        Case 3:19-cv-07651-EMC Document 201 Filed 09/09/20 Page 1 of 6



 1

 2

 3

 4

 5

 6

 7

 8

 9

10                                  UNITED STATES DISTRICT COURT

11                                 NORTHERN DISTRICT OF CALIFORNIA

12

13 INTEL CORPORATION and APPLE INC.,               Case No. 3:19-cv-07651-EMC

14                   Plaintiffs,                   STIPULATION AND [PROPOSED]
                                                   ORDER SETTING PAGE LIMITS FOR
15              v.                                 MOTION TO DISMISS AND STRIKE
                                                   BRIEFING
16 FORTRESS INVESTMENT GROUP LLC,
   FORTRESS CREDIT CO. LLC, UNILOC
17 2017 LLC, UNILOC USA, INC., UNILOC
   LUXEMBOURG S.A.R.L., VLSI
18 TECHNOLOGY LLC, INVT SPE LLC,
   INVENTERGY GLOBAL, INC., IXI IP, LLC,
19 and SEVEN NETWORKS, LLC,

20                   Defendants.

21

22

23

24

25

26
27

28
                                                           STIPULATION AND [PROPOSED] ORDER SETTING PAGE
                                                                  LIMITS FOR MOTION TO DISMISS AND STRIKE
                                                                                                     BRIEFING
                                                                                   Case No. 3:19-cv-07651-EMC
     10875182
        Case 3:19-cv-07651-EMC Document 201 Filed 09/09/20 Page 2 of 6



 1              Pursuant to Civil Local Rule 7-12, plaintiffs Intel Corporation and Apple Inc. (collectively,

 2 “Plaintiffs”) and defendants Fortress Investment Group LLC, Fortress Credit Co. LLC, Uniloc

 3 2017 LLC, Uniloc USA, Inc., Uniloc Luxembourg S.a.r.l., VLSI Technology LLC, Inventergy

 4 Global, Inc., INVT SPE LLC, IXI IP, LLC, and Seven Networks, LLC (collectively,

 5 “Defendants”) by and through their undersigned counsel hereby stipulate as follows:

 6              WHEREAS, on August 4, 2020, Plaintiffs filed a 132-page Amended Complaint (“AC”)

 7 asserting claims for violation of Section 1 of the Sherman Act, Section 7 of the Clayton Act, and

 8 Section 17200 of the California Business and Professions Code (Dkt. 192);

 9              WHEREAS, Defendants intend to file motions to dismiss and strike Plaintiffs’ AC in

10 accordance with the Court’s order approving an extended briefing schedule (Dkt. 196) and seek to

11 coordinate their motion practice in order to reduce redundancy and total pages submitted to the

12 Court;

13              WHEREAS, the parties have agreed, subject to Court approval, that: (i) all Defendants

14 collectively will be entitled to 40 total pages for their motions to dismiss and strike moving briefs,

15 which will likely be filed in a single joint brief, (ii) both Plaintiffs collectively will be entitled to

16 40 total pages for their oppositions, and (iii) all Defendants collectively will be entitled to 24 total

17 pages for their replies. Should Defendants respond by way of multiple motions, the parties have

18 further agreed that they may allocate the pages for their respective motions, oppositions, and

19 replies however they choose;

20              WHEREAS, absent this stipulation, each Defendant would be entitled to file a motion to

21 dismiss and strike of up to 25 pages, and Plaintiffs would be entitled 25 pages to oppose each such

22 motion (L.R. 7-2, 7-3), which would result in potentially hundreds of pages of briefing on the

23 motions to dismiss and strike;

24              WHEREAS, the requested page limits herein will allow the parties to coordinate their

25 collective briefing and more efficiently present the motion to dismiss and strike issues to the

26 Court;
27              IT IS HEREBY STIPULATED AND AGREED by and between the parties, subject to the

28 Court’s approval:
                                                                      STIPULATION AND [PROPOSED] ORDER SETTING PAGE
                                                                             LIMITS FOR MOTION TO DISMISS AND STRIKE
                                                                                                                BRIEFING
     10875182                                           -2-                                   Case No. 3:19-cv-07651-EMC
        Case 3:19-cv-07651-EMC Document 201 Filed 09/09/20 Page 3 of 6



 1              1.   Defendants may have 40 pages collectively for their motions to dismiss and strike

 2                   Plaintiffs’ AC to be allocated amongst Defendants however they choose;

 3              2.   Plaintiffs may have 40 pages collectively for their oppositions to Defendants’

 4                   motions to be allocated among Plaintiffs however they choose;

 5              3.   Defendants may have 24 pages collectively for their replies to be allocated among

 6                   Defendants however they choose.

 7 IT IS SO STIPULATED.

 8 Dated: September 9, 2020                        Respectfully submitted,

 9

10
      By: /s/ A. Matthew Ashley                        By: /s/ Mark D. Selwyn
11
         A. Matthew Ashley                                Mark D. Selwyn (SBN 244180)
12       Counsel for Defendants                           mark.selwyn@wilmerhale.com
         FORTRESS INVESTMENT GROUP                        WILMER CUTLER PICKERING
13       LLC, FORTRESS CREDIT CO. LLC,                       HALE AND DORR LLP
         VLSI TECHNOLOGY LLC                              2600 El Camino Real, Suite 400
14                                                        Palo Alto, CA 94306
                                                          Telephone: +1 650 858 6000
15         /s/ Christopher A. Seidl                       Facsimile: +1 650 858 6100
           Christopher A. Seidl (pro hac vice)
16         CSeidl@RobinsKaplan.com                         William F. Lee (pro hac vice)
           ROBINS KAPLAN LLP                               william.lee@wilmerhale.com
17         800 LaSalle Avenue, Suite 2800                  Joseph J. Mueller (pro hac vice)
           Minneapolis, MN 55402                           joseph.mueller@wilmerhale.com
18         Telephone: 612 349 8468                         Timothy Syrett (pro hac vice)
           Facsimile: 612 339-4181                         timothy.syrett@wilmerhale.com
19         Counsel for Defendants                          WILMER CUTLER PICKERING
           INVT SPE LLC                                      HALE AND DORR LLP
20         INVENTERGY GLOBAL, INC.                         60 State Street
                                                           Boston, MA 02109
21                                                         Telephone: +1 617 526 6000
           /s/ Jason D. Cassady                            Facsimile: +1 617 526 5000
22         Jason D. Cassady (pro hac vice)
           jcassady@caldwellcc.com                         Leon B. Greenfield (pro hac vice)
23         CALDWELL CASSADY & CURRY                        leon.greenfield@wilmerhale.com
           2121 N. Pearl Street, Suite 1200                Amanda L. Major (pro hac vice)
24         Dallas, TX 75201                                amanda.major@wilmerhale.com
           Telephone: 214 888-4841                         WILMER CUTLER PICKERING
25         Facsimile: 214-888-4849                           HALE AND DORR LLP
           Counsel for Defendant                           1875 Pennsylvania Avenue, N.W.
26         IXI IP, LLC                                     Washington, DC 20006
                                                           Telephone: +1 202 663 6000
27         /s/ James J. Foster                             Facsimile: +1 202 663 6363
           James J. Foster
28         jfoster@princelobel.com                         Attorneys for Plaintiffs
           PRINCE LOBEL TYE LLP                            INTEL CORPORATION and APPLE INC.
                                                                   STIPULATION AND [PROPOSED] ORDER SETTING PAGE
                                                                          LIMITS FOR MOTION TO DISMISS AND STRIKE
                                                                                                             BRIEFING
     10875182                                        -3-                                   Case No. 3:19-cv-07651-EMC
        Case 3:19-cv-07651-EMC Document 201 Filed 09/09/20 Page 4 of 6



 1         One International Place, Suite 3700
           Boston, MA 02110
 2         Telephone: 617 456-8022
           Facsimile: 617 456-8100
 3         Counsel for Defendant
           UNILOC 2017 LLC
 4

 5         /s/ Daniel. R. Shulman
           Daniel R. Shulman (pro hac vice)
 6         dan@shulmanbuske.com
           SHULMAN & BUSKE PLLC
 7         126 North Third Street, Suite 402
           Minneapolis, MN 55401
 8         Telephone: 612 870 7410
           Counsel for Defendants
 9         UNILOC LUXEMBOURG S.A.R.L.
           UNILOC USA, INC
10

11         /s/ Dean C. Eyler
           Dean C. Eyler (pro hac vice)
12         dean.eyler@lathropgpm.com
           LATHROP GPM LLP
13         500 IDS Center
           80 South 8th Street
14         Minneapolis, MN 55402
           Telephone: 612 632-3335
15         Facsimile: 612 632-4000
           Counsel for Defendants
16         UNILOC LUXEMBOURG S.A.R.L.
           UNILOC USA, INC
17

18         /s/ Samuel F. Baxter
           Samuel F. Baxter (pro hac vice)
19         sbaxter@mckoolsmith.com
           John Briody (pro hac vice)
20         jbriody@mckoolsmith.com
           MCKOOL SMITH
21         104 East Houston, Suite 100
           Marshall, TX 75670
22         Telephone: 903 923-9001
           Facsimile: 903 923-9099
23
           One Manhattan West
24         395 9th Avenue, 50th Floor
           New York, NY 10001-8603
25         Telephone: 212.402.9438
           Counsel for Defendant
26         SEVEN NETWORKS, LLC

27

28
                                                       STIPULATION AND [PROPOSED] ORDER SETTING PAGE
                                                              LIMITS FOR MOTION TO DISMISS AND STRIKE
                                                                                                 BRIEFING
     10875182                                    -4-                           Case No. 3:19-cv-07651-EMC
        Case 3:19-cv-07651-EMC Document 201 Filed 09/09/20 Page 5 of 6



 1                                                   ORDER

 2              Pursuant to stipulation, IT IS SO ORDERED.

 3

 4 DATED:                                         ___________________________________
                                                        The Honorable Edward M. Chen
 5                                                      United States District Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                               STIPULATION AND [PROPOSED] ORDER SETTING PAGE
                                                                      LIMITS FOR MOTION TO DISMISS AND STRIKE
                                                                                                         BRIEFING
     10875182                                       -5-                                Case No. 3:19-cv-07651-EMC
        Case 3:19-cv-07651-EMC Document 201 Filed 09/09/20 Page 6 of 6



 1                                          ECF ATTESTATION

 2              I, Olivia Lauren Weber, am the ECF user whose ID and password are being used to file

 3 this STIPULATION AND [PROPOSED] ORDER SETTING PAGE LIMITS FOR MOTION TO

 4 DISMISS AND STRIKE BRIEFING. I hereby attest that I received authorization to insert the

 5 signatures indicated by a conformed signature (/s/) within this e-filed document.

 6

 7

 8                                                     By: /s/ Olivia Lauren Weber
                                                                Olivia Lauren Weber
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                                   STIPULATION AND [PROPOSED] ORDER SETTING PAGE
                                                                          LIMITS FOR MOTION TO DISMISS AND STRIKE
                                                                                                             BRIEFING
     10875182                                         -6-                                  Case No. 3:19-cv-07651-EMC
